Title: From George Washington to Marinus Willett, 17 August 1783
From: Washington, George
To: Willett, Marinus


                        
                            Dear sir
                            Head Quarters Newburgh 17th Augt 1783
                        
                        This will be delivered to you by Mr Mix Asst Q. M. Genl who in the absence of the Quartr M. Genl is charged
                            with making provision for the transportation of the Garrisons and Stores to the Posts on the Western Waters, he has
                            instructions to consult with you respecting a Contract for so many Batteaux as he can ensure the means of payment; he will
                            also make arrangements for the transportation across the Carrying places, and for supplying such Articles as are of the
                            greatest necessity and may be required in the first instance from the Quartr M. Genl’s Department.
                        Majr General Knox will in a few days forward the Ordinance and in a short time, send the full supply of
                            provision which has been required of them, to Schenectady, but I find it will be expensive and difficult, if not
                            impracticable, for them to forward it from thence without Water conveyance, and our assistance. Pray attend to this as a
                            matter of the first importance, and in general to every thing that will tend to expedite the movement, as soon as the
                            British will put us in possession of their Fortifications.
                        Impressed as you are with the necessity of accelerating these Arrangements I need add nothing more than that
                            I am Dear Sir Your Most Obedient Servant
                        
                            Go: Washington
                        
                    